Title: To Thomas Jefferson from Francis Walker Gilmer, 21 January 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
21. Jany. 1825
Mr. Marx, in writing to me from London, novr 6th says, “the professors sailed in the Competitor.” He does not mention on what day. This gives them on any estimate, a voyage of near 80 days. Tho alarming, the case is not desperate. It grieves me however, that their delay, should frustrate our opening in Feby. which I knew you had so anxiously at heart.My recovery is constantly retarded by colds. I believe a week in albemarle, would do more to restore me, than any medicine; but to get there, hoc opus, hic labor.I shall lose not a day, after I can bear so long a ride, in the stage.yours most trulyFr W. Gilmerx Mr. Marx tells me, the additional apparatus had been shipped.